Wabnee, Chief Justice.
This was a motion for a new trial in an equity cause, instituted by the complainants against three defendants to recover certain trust funds alleged to be due by the defendants, or some one of them, to the complainants. On the trial, the jury found a verdict in favor of all the defendants. A motion was made for a new trial, on the several grounds stated therein, which was overruled as to two of the defendants, King and Franklin, and a new trial granted as to the defendant, Hargroves, administrator of Gartrell, to which ruling of the Court the complainants excepted.
1. We find no error in the charge of the Court to the jury, in view of the evidence in the record, and as the jury found *624in favor of King and Franklin, on the facts submitted to them by the Court, we will not disturb the verdict as to them.
2. The affidavits of the jurors were not admissible to impeach their verdict.
3. There was no error in granting the new trial as to Hargroves, administrator of Gartrell, as the verdict was manifestly against the charge of the Court as to his liability for the trust funds in his hands.
4. As special verdicts may be found by the jury on the trial of equity causes, there was no error in overruling the motion for a new trial as to the defendants King and Franklin, and granting the same as to the other defendant, on the facts of this case as disclosed in the record.
Let the judgment of the Court below be affirmed.